DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,563,035 has been reviewed and is accepted.  The terminal disclaimer has been approved and recorded.

Allowable Subject Matter
Claims 153-171 are allowed.
The closest prior art is the following:
Nakanishi et al. (US 2009/0104401)
Czakkel et al., “Influence of drying on the morphology of resorcinol-formaldehyde based carbon gels,” Microporous and Mesoporous Materials, 86, (2005), pages 124-133, which was cited on the IDS filed by Applicants on 1/18/2019.
Egeberg et al., “Freeze drying of silica gels prepared from siliciumethoxid,” Revue de Physique Appliquée, EDP Sciences 1989, pages C4-23 to C4-28, which was cited on the IDS filed by Applicants on 1/18/2019.
Wallace et al. (WO 98/45032)
Shoseyov et al. (US 2013/0171439)

Nakanishi et al. teach a method for producing an aerogel comprising (a) a step of letting a reaction to produce a sol and a reaction to covert the sol to a gel to take place and (b) a step of drying the gel produced in step (a). In step (b), the gel is dried at a temperature and pressure below the critical point of a solvent used to dry to the gel (abstract). The gel, before drying, forms an alcogel (¶21). The alcogel still contains solvent. Initially, the alcogel is subjected to solvent exchange in order to remove water, catalyst, surfactant, hydrolysable compound, and uncreated silicone compound remaining in the alcogel. The solvent used is an organic polar solvent, normally alcohols, and preferably methanol (¶76). Nakanishi et al. teaches that it is possible to dry the gel under atmospheric pressure (¶21). Using a temperature and pressure below the critical point of the solvent used for drying provides a method which is less than expensive than use of a supercritical drying process (¶21). In an Example of Nakanishi, the alcogel is dried under atmospheric pressure (¶120).
Nakanishi fails to disclose a process comprising freezing the solvent before sublimating the solvent at atmospheric pressure. It would not have been obvious, based on Nakanishi, to use a method which requires freezing of the solvent followed by subsequent sublimation. 
Czakkel et al., “Influence of drying on the morphology of resorcinol-formaldehyde based carbon gels,” Microporous and Mesoporous Materials, 86, (2005), pages 124-133, which was cited on the IDS filed by Applicants on 1/18/2019.
Czakkel et al. teaches a method of drying resorcinol-formaldehyde (RF) gels. Resorcinol and formaldehyde are reacted to produce a polymer matrix the RF hydrogel. A solvent exchange is conducted on the gel, followed by drying and a heat treatment (see page 125, first full paragraph in column 2). In one method, gel rods are filtered before drying in an oven. Prior to freeze-drying the filtered rods, the rods were pre-frozen. Gel rods together with excess t-butanol (solvent) were precooled, transferred to a freeze-drying apparatus and the temperature reduced. The pressure was slowly reduced to 1 mbar (about 0.001 atm) and the frozen solvent was sublimated. 
Czakkel et al. fail to disclose that the solvent is sublimated at atmospheric pressure. The frozen solvent is sublimated at a pressure well below that of atmospheric (about 0.001 atm), which is outside the range of the instant claims. 

Egeberg et al., “Freeze drying of silica gels prepared from siliciumethoxid,” Revue de Physique Appliquée, EDP Sciences 1989, pages C4-23 to C4-28, which was cited on the IDS filed by Applicants on 1/18/2019.
Egeberg et al. teaches gels prepared by acid catalyzed hydrolysis. Solvent exchange of the gels is conducted with t-butanol. After aging, the gels are frozen and then freeze-dried. The gels were dried under vacuum to remove residual solvent at a pressure of 0.1 Torr (about 0.0001 atm). See page C4-25.
The pressure at which the solvent is removed in Egeberg is outside the pressure of the instant claims (atmospheric) at which the solvent of the gels of the instant claims is sublimated. It would not have been obvious, based on Egeberg et al., to sublimate the solvent, after freezing, at atmospheric pressure. Furthermore, Egeberg et al. fail to disclose that the aerogel has a compressive modulus greater than or equal to about 100 kPa, a compressive yield strength greater than or equal to about 20 kPa, and at least one dimension having a length that is within about 20% of the length of a corresponding dimension of the precursor gel material of the aerogel immediately prior to sublimation of the solvent of the precursor gel material. 

Wallace et al. teach a process for producing gel compositions without the need for supercritical drying. The processes comprise drying a wet gel comprising gel solids and a drying agent to remove the drying agent while minimizing shrinkage during drying (abstract). The drying agent is removed at a pressure of less than 300 psi (which is equal to about 20 atm) to minimize shrinkage of the gel during drying (page 3, lines 10-13). A preferred drying agent is t-butanol (page 8, lines 10-14). It is preferred that the drying of the gel be initiated at a temperature above the freezing point of the drying agent (the drying agent of which is preferably t-butanol). Wallace teaches that sublimation and drying or interchangeable (page 7, lines 11-12). A preferred pressure for drying is less than or equal to 16 psig (which is about 1 atm). 
In Example 27, a gel material is formed using water. The water is solvent exchanged with t-butanol. The solvent-exchanged gel, which contains t-butanol, is frozen, and then dried by passing dry nitrogen through the wet gel. No vacuum is applied, so the process, including drying which will sublimate the t-butanol solvent, occurs at atmospheric pressure.
Wallace fails to disclose that the aerogel has a compressive modulus greater than or equal to about 100 kPa, a compressive yield strength greater than or equal to about 20 kPa, and at least one dimension having a length that is within about 20% of the length of a corresponding dimension of the precursor gel material of the aerogel immediately prior to sublimation of the solvent of the precursor gel material. 

Shoseyov et al. teach foam articles produced by a process comprising provided a suspension of cellulose nano-material in an aqueous medium (water or a water comprising solvent/solution); freezing said suspension; treating the frozen suspension under solvent exchange to provide a solvent-wet, water-free foam; and removing the solvent to produce the foam. See ¶62-66. Shoseyov et al. disclose that the terms “scaffold,” “foam,” and “aerogel” are used interchangeably (¶61). An example of the solvent used for solvent exchange in Shoseyov et al. is t-butanol (¶74). The foam (which is again interchangeable with “aerogel”) is dried by evaporation of the solvent which may take place at room temperature. The evaporated solvents may be reused (see ¶74). The foams formed in Shoseyov et al. have compressive modulus up to 250 MPa (see ¶139), which is 250,000 kPa.
Shoseyov et al. fail to teach that the solvent comprising the t-butanol is frozen. On the contrary, what is frozen in Shoseyov is the aqueous suspension, which is then treated with the solvent exchange solvent, which is distinct from the instantly claimed invention. Shoseyov et al. further fail to disclose that the aerogel has at least one dimension having a length that is within about 20% of the length of a corresponding dimension of the precursor gel material of the aerogel immediately prior to sublimation of the solvent of the precursor gel material. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766